t c memo united_states tax_court joseph r banister petitioner v commissioner of internal revenue respondent docket no filed date joseph r banister pro_se mark h howard and skyler k bradbury for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and additions to tax or penalties as follows year deficiency additions to tax penalties sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner’s failure_to_file returns for each year was fraudulent findings_of_fact some of the facts have been deemed stipulated under rule f petitioner resided in nevada at the time he filed the petition petitioner’s background petitioner graduated from san jose state university in with a bachelor’s degree in accounting early in his career petitioner worked in various positions in accounting including three years at the firm kpmg formerly kpmg peat marwick he was licensed as a certified_public_accountant by california on date petitioner was employed by the internal_revenue_service irs as a special_agent in the criminal_investigation_division from to date in he authored a book entitled investigating the federal_income_tax a preliminary report in the book petitioner presented a variety of arguments that he and other citizens were not obligated to pay federal_income_tax for reasons including that such payment was voluntary that the sixteenth_amendment was not legally ratified and that government financing operations are unconstitutional petitioner began providing tax consultation services speaking at conventions throughout the country operating web sites and selling books cds and dvds setting forth his views on income_tax and the internal_revenue_code on date the director of the office_of_professional_responsibility opr of the u s department of the treasury filed a complaint initiating proceedings to bar petitioner from practicing before the internal_revenue_service for disreputable conduct in violation of circular_230 specifically c f_r secs b and c and d and j during the course of the proceedings commenced by the opr petitioner admitted that he had advised taxpayers that they were not liable for income taxes for reasons including that the sixteenth_amendment was not legally ratified and that sec_861 and related regulations defined source_of_income in a way to exclude domestic income of u s taxpayers in an amended complaint filed date the opr asserted petitioner’s failure_to_file federal_income_tax returns for and as additional grounds for disbarment or suspension the opr then moved for summary_judgment which was granted by an administrative law judge on date the order granting the motion for summary_judgment refuted petitioner’s sec_861 and sixteenth_amendment arguments as among those that courts have considered long ago and rejected as frivolous and found that petitioner respondent in that proceeding could not assert those arguments in good_faith petitioner was disbarred from practice_before_the_irs by a decision issued date in that decision the administrative law judge concluded that petitioner’s advice to taxpayers as alleged in the complaint constituted disreputable conduct in a subsequent administrative appeal within the irs office_of_chief_counsel that decision was affirmed date by a decision on appeal that reviewed numerous authorities showing that petitioner had advised taxpayers to rely on frivolous positions the findings of the administrative law judge on the amended complaint were vacated because the record did not establish that petitioner had the level of gross_income giving rise to the return-filing requirement the order disbarring petitioner was affirmed however because the allegations concerning his advice to clients were sufficient to establish disreputable conduct petitioner filed a complaint in the u s district_court for the northern district of california under the administrative_procedure_act seeking review of his disbarment from practice_before_the_irs banister v u s dep’t of the treasury no 10cv02764 n d cal filed date his claims were rejected on date by the district_court and on date by the court_of_appeals for the ninth circuit 499_fedappx_668 9th cir the court_of_appeals described his sec_861 argument as universally dismissed by our court system id pincite the court_of_appeals rejected petitioner’s arguments that his good_faith belief in his positions was a defense to disbarment by the opr and that the administrative proceedings violated his due process rights petitioner’s certified public accountant’s license was revoked by the california board_of accountancy in because of the conduct that led to his disbarment from practice_before_the_irs petitioner filed unsuccessful challenges to that decision with the california court_of_appeals the california supreme court and the u s supreme court petitioner’s income and respondent’s determination during and petitioner earned_income from his tax consultation services speeches book sales and other business activities promulgating his views of the federal_income_tax system in he received dollar_figure in nonemployee compensation he deposited his income into six bank accounts over which he maintained control he earned interest_income on some of them deposits into those accounts totaled dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioner did not file federal_income_tax returns or pay taxes for any of those years the irs commenced an audit for petitioner’s through tax years petitioner failed to submit for examination complete and adequate books and accounts for the years under audit he resisted irs efforts to obtain bank records through the use of summonses the irs ultimately prepared substitutes for returns under sec_6020 determining petitioner’s correct adjusted_gross_income for each year by the bank_deposits analysis method the irs determined that taxable deposits into the six bank accounts were dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively those amounts were used in the statutory notice sent to petitioner opinion petitioner’s tax_year was the subject of an earlier case in this court that was decided in banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir in that case and during the course of administrative proceedings brought by the opr and the california board_of accountancy petitioner never contended that he had filed returns or denied that he received income he has proceeded on the basis of frivolous arguments about validity and applicability of the federal_income_tax and procedural arguments patently intended to prolong litigation the stipulation in this case also reflects collateral litigation involving petitioner’s erroneous tax_advice to others but that litigation is not material to our conclusions here during the course of this case petitioner did not deny receipt of the income determined in the statutory notice and did not identify deductions that had not been allowed his arguments his motions his attempts to conduct discovery and his cross-examination of respondent’s witnesses at trial have been directed to his claim that the statutory notice was invalid because it was not signed by an authorized person and that as a result this court lacks jurisdiction over his case in his pretrial memorandum he also asserted that his u s income was not subject_to tax and that he had no obligation to file tax returns repeating or restating the arguments that had led to his disqualification to practice_before_the_irs and his loss of his certified public accountant’s license petitioner refused to testify at trial citing his fifth_amendment privilege_against self-incrimination instead he submitted a motion for offer of proof that to the extent intelligible at all repeated and elaborated on his argument that his u s income was not subject_to income_tax shortly before trial respondent filed a motion for leave to file out of time a motion for partial summary_judgment on the validity of the statutory notice but the motion was denied because it was too close to the trial date see rule a in the order denying leave the court noted that the motion was meritorious though untimely and that petitioner’s arguments were frivolous and might result in a penalty under sec_6673 at the conclusion of trial respondent moved for a penalty under that section courts have held consistently in various contexts that a signature is not required on a notice_of_deficiency and that provisions of the internal_revenue_manual do not give rights to a taxpayer or affect the validity of a notice or this court’s jurisdiction see eg 475_f3d_697 5th cir 986_f2d_1389 11th cir aff’g tcmemo_1991_237 964_f2d_888 9th cir aff’g tcmemo_1991_220 ball v commissioner tcmemo_2006_141 slip op pincite arguments concerning delegation of authority have been rejected and characterized as frivolous see eg 139_tc_270 ball v commissioner slip op pincite n petitioner has a history of pursuing frivolous arguments and rejecting the conclusions of every agency or court that has considered them his argument that domestic income is not subject_to federal_income_tax has been restated by him in various filings but the same conclusion has been rejected as frivolous in his administrative proceedings and in the court of appeals’ opinion sustaining his disbarment by the opr no further discussion of petitioner’s stale theories is warranted see 737_f2d_1417 5th cir we must decide however whether petitioner’s failure_to_file returns for through was accompanied by an intent sufficient to sustain the sec_6651 penalty sec_6651 provides a penalty of of the amount_required_to_be_shown_as_tax on unfiled returns if the failure_to_file the returns is fraudulent in applying sec_6651 to determine whether petitioner’s failure_to_file tax returns was fraudulent we consider the same elements considered in cases involving former sec_6653 and present sec_6663 see 102_tc_632 99_tc_202 the civil_fraud penalty is a sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b bank_deposits are prima facie evidence of income see 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir proof of gross_receipts in the amounts shown by the bank_deposits analysis in this case is sufficient to satisfy respondent’s burden of showing that petitioner had an obligation to file returns see sec_1 fraud may be proved by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 circumstantial evidence of fraud includes badges_of_fraud such as those present here a longtime pattern of failure_to_file returns failure to report substantial amounts of income failure to maintain adequate_records failure to cooperate with taxing authorities in determining the taxpayer’s correct liability and implausible or inconsistent explanations of behavior see eg 796_f2d_303 9th cir aff’g tcmemo_1984_601 252_f2d_56 9th cir 75_tc_1 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir petitioner’s education and experience are further evidence that he acted with fraudulent intent see 877_f2d_1364 8th cir aff’g tcmemo_1987_412 732_f2d_1459 6th cir aff’g tcmemo_1982_603 wright v commissioner tcmemo_2000_336 slip op pincite the additions to tax for fraud have frequently been imposed on taxpayers like petitioner who were knowledgeable about their taxpaying responsibilities and consciously decided to unilaterally opt_out of our system of taxation 94_tc_316 see niedringhaus v commissioner t c pincite chase v commissioner tcmemo_2004_142 tonitis v commissioner tcmemo_2004_60 madge v commissioner tcmemo_2000_370 aff’d 23_fedappx_604 8th cir greenwood v commissioner tcmemo_1990_362 because petitioner refused to testify he has shown no plausible nonfraudulent explanation for his behavior his arguments about the validity of the statutory notice are directed at events occurring long after the years in issue and do not reflect the relevant state of mind at the times his returns were due by the time that the return for each year in issue was due petitioner was clearly on notice that his positions regarding taxable_income and duty to file returns were frivolous his persistence in discredited arguments in the face of unanimous rulings by the courts negates good_faith thus he has offered no defense to the inference of fraudulent intent to be drawn from the circumstantial evidence and objective facts found respondent’s burden_of_proof has been satisfied petitioner was warned of the possibility of a penalty under sec_6673 if he persisted in his frivolous contentions he has presented neither evidence nor arguments showing a reasonable dispute as to the income_tax penalties or additions to tax determined in the statutory notice under these circumstances sec_6673 provides for a penalty not in excess of dollar_figure when proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer’s position is frivolous or groundless petitioner has been undeterred despite loss of his privilege to practice_before_the_irs loss of his license as a certified_public_accountant and other losses in litigation adding a penalty to his substantial tax debt may not dissuade him however serious sanctions also serve to warn other taxpayers particularly those that he purports to counsel to avoid pursuing similar tactics see 791_f2d_68 7th cir 119_tc_285 an award of dollar_figure to the united_states will be included in the decision to be entered here an order granting respondent’s oral motion for a penalty under sec_6673 will be issued and decision will be entered for respondent
